Title: From John Adams to Caleb Cushing, 26 July 1821
From: Adams, John
To: Cushing, Caleb



Dear Sir:
Montezillo 26th. July 1821.

Although unfortunately my eyes have been so ill that I could not read, yet I have had the pleasure of hearing read, your Oration on the fourth of July; and never have read or heard a better. To point at its merits would be to copy the book. When Voltaire was asked why he had not written criticisms upon Racine as well as upon Corneille, he answered, “because there is no criticism to be made.” I should only have to write at the bottom of each page, beautiful, charming, excellent, admirable, exquisite.
I have been much affected with the uniformity of principles and sentiments, and the coincidence of topics, which appear in all the orations of the present year. A foreigner would suspect a concert among the orators; but this is impossible; for they come from various cities and distant states, which render any combination or conspiracy impracticable. They all concur in celebrating the greatest glory of America, the national assertion of the divine right of the people to institute governments, to create magistrates, lawgivers, and priests, in contradistinction, or rather in opposition, to the divine right of kings, nobles & hierophants.
I have also heard read your address to your class. If such advice is followed, our country has nothing to fear.
I am, Sir, / Your obliged & obedient humble servant.
John Adams.